Citation Nr: 0308190	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2001, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability, to include arthritis 
of the lumbar spine, was first shown many years after service 
and it is not causally linked to any incident of active duty, 
to include trauma.  

3.  The veteran's low back disability was not caused or 
aggravated by a service-connected disability, to include a 
left knee disability.  


CONCLUSION OF LAW

Service connection for a low back disability, on a direct 
basis, presumptive basis or secondary to a service-connected 
disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available VA and private 
post-service medical reports.  In April 2002, pursuant to the 
April 2001 remand, the RO requested the veteran to provide 
specified information, to enable it to obtain private medical 
records.  In correspondence received in April and August 
2002, the veteran explained that no additional medical 
records were available from the medical doctors identified by 
the remand, and stated that he had no additional medical 
records to submit.  

The RO advised the claimant of the evidence necessary to 
substantiate his claims by an October 1998 Statement of the 
Case (SOC) and various Supplemental Statements of the Case 
(SSOCs), including one dated in November 2002, after the 
Board's remand.  In August 2002 correspondence, the RO 
informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA, advised him of 
the evidence necessary to substantiate his claim, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence.

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claim, since he has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran has pointed to no actions he 
believes need be taken.  Therefore, there is no prejudice to 
the veteran in the Board proceeding to adjudicate the merits 
of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claims, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
observes that a VA examination was performed pursuant to the 
April 2001 remand.  As noted further below, the report of 
this examination provides relevant nexus opinions.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

During a December 1998 hearing at the RO, and in various 
pieces of correspondence, the veteran has contended that his 
current low back disability either began during active 
service or as a result of his service-connected left knee 
disability.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was on active duty from December 1942 to November 
1945.  The service medical records show no low back 
disability.  At an October 1949 post-service VA examination, 
the veteran gave a history of intermittent back pain.  A 
January 1979 private examination report indicates that the 
veteran had a low backache of many years' duration with pain 
radiating to both legs.  Physical examination at that time 
showed that back movement was limited and the physician noted 
the possibility of lumbar disc disease.

A May 1979 statement from a private physician, D. H. C., 
M.D., indicated that he had treated the veteran in March 1975 
for acute back pain and that X-rays had shown degenerative 
arthritic changes with narrowing of the L2-L3 interspace.  
The physician added that the veteran had given a history of a 
back injury in his early twenties and continuous intermittent 
episodes of back pain since that time, which was exacerbated 
by lifting, bending and working in cramped quarters and was 
relieved by rest.  In a letter to the veteran the same month, 
Dr. D. H. C. stated that chances were very good, however, 
that the veteran's previous injury did cause his back 
problem.

Statements from the veteran and his wife allege treatment for 
a back injury at Camp Perry in February 1943; chiropractic 
back adjustments while stationed on the Cassiopeia in 1944; 
problems with back discomfort at the time of his marriage in 
August 1946; back muscle spasms and a fall in June 1947; 
chiropractic treatment for his back from 1950 to 1962; and 
back problems associated with starting a chain saw and while 
painting a church between 1963 and 1971, while installing 
heating and air-conditioning and pulling a lawn mower starter 
between 1975 and 1977, and while using a snow blower during 
the winter of 1978/1979.

Subsequently dated private and VA treatment records confirm 
that the veteran has a chronic low back disability, to 
include arthritis and disc disease of the lumbosacral spine.  
Lyons Medical Center records from December 1966 to June 1973 
and from March 1990 to May 1996 show complaints of back pain 
and diagnoses of strain in November 1968, October 1970 and 
December 1971, and improvement in his back symptoms following 
a fused vertebra secondary to degenerative changes in May 
1996.

In a February 1998 statement, Dr. C. R. B opined that the 
veteran's abnormal gait was placing additional stress on his 
severely afflicted lumbar spine increasing his level of 
symptoms and decreasing his functional level and that the 
knee difficulty had reached such proportion that it was the 
direct cause of increased back pain.  He added that the 
veteran had a 26 percent permanent partial impairment of the 
function of the body as a whole directly related to his back 
signs and symptoms according to the Guides to the Evaluation 
of Permanent Impairment by the American Medical Association.

A March 1998 buddy statement from C. O. W. noted that he 
served with the veteran during World War II and that the 
veteran had developed a problem with his back and had 
received treatment from a chief pharmacist mate aboard a navy 
ship.

An April 1998 VA spine examination confirmed the veteran's 
low back disability, including degenerative changes of the 
lumbosacral spine.  History obtained at that time included 
several epidural blocks in the lumbosacral spine since 1987 
and use of a cane for the last two years.  Although the 
veteran claimed that he had back pain immediately after a 
left knee injury in 1943, the examiner opined that the 
degenerative osteoarthritis of the spine was more related to 
age than to a 1943 knee injury.

At a December 1998 RO hearing, the veteran testified that he 
injured his back on two separate occasions while on active 
duty.  The first time was during advanced training at Camp 
Perry, when he injured his back on the obstacle course.  The 
second time was when he was wrestling and injured his left 
knee and back in November 1943.  He stated that, while he 
received treatment for his left knee, he was never asked 
about the nature of the incident and did not particularly 
complain of back problems at that time.  The veteran 
testified that he received two or three treatments from a 
chiropractor pharmacist 1st Class in 1944, but never received 
a physical profile for his back problems while on active 
duty, nor did he complain of back problems at his October 
1949 VA examination as he was probably not having difficulty 
with his back at that time.  He added that he sought 
treatment for his back problems in the 1950s from a 
chiropractor, Dr. S.  The veteran testified that the first 
time he was aware of a diagnosis for his back problems was in 
the 1970s.

A December 1998 statement for the veteran's sister-in-law 
noted that the veteran had a back spasm and pain in September 
1967 when he helped her move.  In a January 1999 statement, 
the veteran indicated that he had back surgery in October 
1998 and had a follow-up appointment scheduled in February 
1999.
The report of a September 2002 VA examination provides that 
the examiner reviewed the veteran's claims file to assess the 
nature and etiology of the veteran's low back condition 
including disk disease and arthritis.  The examiner set forth 
a review of the veteran's history, his current complaints and 
the results of current physical and radiographic report 
examination.  The final diagnosis was degenerative arthritis 
of the lumbar spine, status post laminectomy procedure in 
October 1998.  

The examiner expressed the opinion that the veteran's low 
back condition was not as likely as not the result of trauma 
during active military service or that the disability began 
during military service.  The rationale for the opinion was 
that the medical service records were absent for clinical 
findings and, although there were nondisabling minor 
symptoms, there was no disability until later age unrelated 
to service.  The examiner also expressed the opinion that the 
veteran's service-connected left knee injury was not as 
likely as not cause or aggravator of the veteran's low back 
condition.  The rationale for this opinion was that there is 
no known medical evidence that establishes etiological 
relationships between the two conditions.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439,448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a low back condition, to include as secondary 
to a service-connected left knee disability.  In so finding, 
the Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Regarding service connection on a presumptive basis, the 
Board observes that arthritis was not shown within one year 
of the veteran's separation from service.  Thus, service 
connection is not warranted under 38 C.F.R. §§ 3.307, 3.309.

Regarding direct service connection, the Board notes that 
there is some evidence in the veteran's favor.  Although the 
competent medical evidence associated with the claims file 
contains no pertinent medical records earlier than 1966 to 
corroborate the veteran's testimony as to post-service 
treatment, the veteran and his witnesses allege that he 
injured his back while on active duty, and that his back pain 
continued after service.  The veteran and his witnesses 
specifically mention post-service back discomfort as early as 
August 1946.  

On the other hand, the Board observes that the veteran's 
service medical records are negative for a low back 
condition.  In addition, the May 1979 private opinion that 
chances were very good that a back injury the veteran 
sustained while in his 20's was the cause of his current 
symptoms, is of limited probative value.  The examiner stated 
that he had first treated the veteran in 1975, and thus he 
could not have had personal experience knowledge of the 
veteran's health prior to that time.  The examiner did not 
state that he had reviewed any medical records dated prior to 
1975.  Thus, as the nexus opinion is based solely on a 
history provided by the veteran, it is not probative or 
material to the etiology of the claimed disability.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).

By contrast, the April 1998 VA opinion-that the veteran's 
degenerative osteoarthritis of the spine was more related to 
age than to any incident of service and the September 2002 VA 
opinion-that the veteran's low back condition was not as 
likely as not the result of trauma during active military 
service or that the disability began during military service-
were each based on a review of the veteran's complete medical 
files.  The latter opinion was supported by a statement that 
there is no known medical evidence that establishes 
etiological relationships between the two conditions.  
Moreover, the April 1998 VA opinion was supported by a 
rationale.  Specifically, the physician opined that the 
arthritis of the entire spine was not related to remote 
trauma but rather was due to age.  It was noted that the 
veteran was 76 years old and had arthritis in the entire 
spine.  As a result, the Board finds that the VA opinions are 
more probative and, when coupled with the remaining relevant 
evidence of record, to include the service medical records 
that are negative for any abnormal findings relating to a low 
back disability, overwhelmingly outweigh the evidence in 
support of the claim that a low back disability began during 
or is causally related to service, to include decades old 
trauma.

As to the veteran's claim for secondary service connection, 
the Board notes that a February 1998 private medical 
physician opined that the veteran's abnormal gait was placing 
additional stress on his severely afflicted lumbar spine, 
which  increased his level of symptoms and decreased his 
functional level, and that the knee difficulty had reached 
such proportion that it was the direct cause of increased 
back pain.  This opinion is apparently based on the doctor's 
treatment of the veteran for an indeterminate period of 
years.  It has been held that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Here the veteran does have 
an underlying low back disability.  While the February 1998 
opinion does not specifically contend that the underlying 
disability (versus pain) was caused or aggravated by the left 
knee disability, the Board finds that the statement indicates 
increased functional limitation and, when read in its 
entirety, tends to show such aggravation and is supported by 
a rationale.  Thus, it supports the veteran's claim for 
secondary service connection on the basis of aggravation.  
38 C.F.R. § 3.310(a); Allen, supra.  However, the doctor does 
not provide that he had reviewed all of the medical records 
in the claims file.  

By contrast, the September 2002 VA examination reports sets 
forth the opinion that the veteran's service-connected left 
knee injury was less likely than not a cause or aggravator of 
his low back condition.  As noted above, this opinion was 
based on a review of the veteran's complete medical files.  
Moreover, the April 1998 VA spine examination contained a 
rationale for an additional opinion that the veteran's low 
back disability, including degenerative changes of the 
lumbosacral spine, was not related to a left knee injury.  As 
noted above, while the veteran claimed that he had back pain 
immediately after a left knee injury in 1943, the examiner 
opined that the degenerative osteoarthritis of the spine was 
more related to age than to a 1943 knee injury.  The Board 
finds that the two VA opinions, which go against the 
veteran's claim that his low back disability was caused or 
aggravated by his service-connected knee disability, unlike 
the supportive February 1998 medical opinion, were preceded 
by a review of the relevant evidence in the claims file.  The 
Board finds that the 1998 VA physician's explanation that the 
arthritis of the entire spine in a (at the time of the 1998 
examination) 76 year old veteran was due to age and not 
related to his left knee disability to be more persuasive 
because of this review, as well as the thorough nature of the 
examination.  For these reasons, the Board finds that the two 
VA opinions outweigh the February 1998 private medical 
opinion on the question of secondary service connection. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

